DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 15, 2020.
Currently, claims 23 and 25-26 are currently pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the §103 rejection of record have been considered but are moot because the new ground of rejection set forth hereinbelow.

                             New Rejections Necessitated by Amendment
    Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Condiotti et al. (Molecular Therapy, 2014, 22:59-68, of record) in view of Monteiro et al. (Oncotarget, 2014, 5:3428-3443), Aljada (US 2016/0208337 A1), Rangasamy et al. (Nature Structural & Molecular Biology, 2004, 11:650-655, of record), Jung et al. (Hepatology, 2006, 43:1042-1052, of record), Li et al. (Carcinogenesis, 2008, 29:1587-1593, of record), and Huang et al. (Oncotarget, 2014, 5:5570-5580, of record). 
Condiotti teaches that H2afz gene expression is upregulated in HCC cells and in an HCC mouse model, whose tumors “share important features with certain human HCCs”, wherein the upregulated genes including H2afz are suggested to contribute to HCC development thus can offer “new therapeutic approaches.” See the entire reference including page 66, Table 1, and Figure 4a. 
Condiotti lists H2afz (synonymous with H2AZ1) as a “significantly upregulated (>1.8-fold)” gene in five liver tumors and also lists another histone H2A family member, H2afx (synonymous with H2AX), as a “significantly upregulated” gene in four liver tumors in Table 1 by greater than 1.8-fold but does not list H2afv (synonymous with H2AZ2) as a significantly upregulated gene in Table 1. 
Condiotti does not teach the “new therapeutic approaches” for HCC treatment includes administration of a double-stranded siRNA targeted to H2AFZ.
Monteiro discloses that expression levels of some histone H2A family members have been reported as being altered in cancer, while some histone H2A family members have not been reported as being altered in cancer such that H2AFZ and H2AFX are altered in many cancer species consistent with the teachings of Condiotti, while H2AFV has not been reported as being altered in cancer. See Table 1. 
Aljada teaches that cancer can be detected/diagnosed by quantitatively detecting two different isoforms/family members in a biological sample, wherein a subject is treated following 
Rangasamy discloses a double-stranded “H2A.Z pre-siRNA”, which provides “inducible production of a ~22nt H2A.Z siRNA”. See pages 650-651.
Rangasamy discloses the nucleotide sequence used to make “H2A.Z pre-siRNA” as 5’ATCTGCGCGAAGAAAGGACAACAGAAGACTTGTGAAGCCACAGATGAAGTCTTCTGTTG-3’ (see page 654), wherein the underlined sequence is transcribed in cells as 5’-GAAGAAAGGACAACAGAAGACU, which is 100% identical to SEQ ID NO:2 claimed in the instant case.
See also the following pre-siRNA sequence disclosed in Supplementary Figure 2b copied below:

    PNG
    media_image1.png
    167
    561
    media_image1.png
    Greyscale

As shown above, the “siRNA” transcribed by Rangasamy’s pre-siRNA construct consists of the sense strand sequence of 5’-GAAGAAAGGACAACAGAAGACU and the antisense strand sequence that is fully complementary to the sense strand sequence. 
in vivo in an HCC animal model by administration of an shRNA vector transcribing/expressing a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1A, 2A, and 6A-6C. 
Li teaches that HCC can be treated in vivo in a tumor model by administration of an shRNA vector transcribing/expressing a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1B and 3D. 
Huang teaches that HCC can be treated in vivo in a tumor model by administration of a double-stranded siRNA molecule targeted to a gene overexpressed in HCC cells. See the entire reference including Figures 1E and 6A-6C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Rangasamy’s anti-H2AFZ double-stranded siRNA-encoding sequence to treat HCC in an appropriate animal model after verifying a significantly increased expression level of H2AFZ HCC cells, which are also determined to have no significant expression change in H2AFV compared to a control. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to increase HCC diagnosis sensitivity and reliability by determining differential expression levels of two histone H2A family members, thereby providing an siRNA molecule targeting the overexpressed H2AFZ for HCC treatment, because Condiotti demonstrated that H2AFZ is overexpressed in HCC cells and is believed to contribute to HCC development thus is a potential therapeutic target for “new therapeutic approaches” for HCC treatment, wherein Condiotti experimentally validated that two histone H2A family members (H2AFZ and H2AFX) are significantly upregulated by greater than 1.8-fold in HCC while failed to detect any significant change in H2AFV in HCC as evidenced by the disclosure in Table 1, thereby suggesting that an upregulated H2AFZ expression without any significant change in H2AFV is an HCC biomarker, wherein it was also known in the art that H2AFV is not found to be altered in cancer as reported by Monteiro, and because in vivo HCC treatment as evidenced by Jung, Li, and Huang, one of ordinary skill in the art would have reasonably pursued use of a double-stranded siRNA molecule targeted to H2AFZ in order to inhibit the expression level of the overexpressed H2AFZ in an HCC animal model by using the art-recognized H2AFZ siRNA sequence known in the art such as that of Rangasamy comprising SEQ ID NO:2 as the sense strand sequence and a complementary sequence as the antisense strand sequence, thereby arriving at the instantly claimed method with a reasonable expectation of success. 
Accordingly, claims 23 and 25-26 taken as a whole would have been prima facie obvious before the effective filing date. 

				      Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635